397 U.S. 820 (1970)
ROCKEFELLER, GOVERNOR OF NEW YORK, ET AL.
v.
CATHOLIC MEDICAL CENTER OF BROOKLYN & QUEENS, INC., DIVISION OF ST. MARY'S HOSPITAL, ET AL.
No. 1379.
Supreme Court of United States.
Decided May 4, 1970
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK.
Louis J. Lefkowitz, Attorney General of New York, Samuel A. Hirshowitz, First Assistant Attorney General, and George D. Zuckerman and Lloyd G. Milliken, Assistant Attorneys General, for appellants.
James M. Hartman and Richard L. Epstein for apellees.
PER CURIAM.
The judgment appealed from does not include an order granting or denying an interlocutory or permanent injunction and is therefore not appealable to this Court under 28 U.S. C. § 1253. See Goldstein v. Cox, 396 U.S. 471. The judgment of the District Court is vacated and the case is remanded to that court so that it may enter a fresh decree from which timely appeal may be taken to the Court of Appeals. See Stamler v. Willis, 393 U.S. 407.
MR. JUSTICE DOUGLAS concurs in the result.